Case 1:20-cv-04809-TCB Document 1-11 Filed 11/25/20 Page 1 of 5




                             Exh. 10
               Case
               Case 1:20-cv-04809-TCB
                    1:20-cv-04651-SDG Document
                                       Document1-11
                                                6-6 Filed
                                                    Filed 11/17/20
                                                          11/25/20 Page
                                                                   Page 12 of
                                                                           of 45




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION


L. LIN WOOD,JR.,

              Plaintiff,                                          CIVIL ACTION FILE NO.
                                                                  l:20-cv-04651-SDG
V.



BRAD RAFFENSPERGER,in his official
capacity as Secretary of State of the State
of Georgia,REBECCA N.SULLIVAN,
in her offlcial capacity as Vice Chair of
the Georgia State Election Board,
DAVID J. WORLEY,in his official
capacity as a Member of the Georgia
State Election Board, MATTHEW
MASHBURN,in his official capacity as
a Member of the Georgia State Election
Board,and ANH LE,in her official
capacity as a Member of the Georgia
State Election Board,

              Defendants.



       AFFIDAVIT OF MAYRA ROMERA IN SUPPORT OF PLAINTIFF'S
            MOTION FOR TEMPORARY RESTRAINING ORDER


              I, Mayra Romera, declare under penalty of perjury that the following is true
and correct:




{00584021.}



                                           Ex. F to TRO Motion:
                                             Romero Affidavit
               Case
               Case 1:20-cv-04809-TCB
                    1:20-cv-04651-SDG Document
                                       Document1-11
                                                6-6 Filed
                                                    Filed 11/17/20
                                                          11/25/20 Page
                                                                   Page 23 of
                                                                           of 45




        1.1 am over the age of 18 years and competent to testify herein. I have

              personal knowledge ofthe matters stated herein.

       2.1 am a Florida Bar licensed paralegal.

       3.1 am a registered Democrat.

       4.1 was interested in the election process in this country and wanted to be an

              observer in the Georgia recount process.

       5. On Monday, November 16, 2020, I presented myself to Cobb County Poll

              Precinct located at 2245 Callaway Road SW, Marietta, OA. I was able to be

              on the floor observing the recount process in Room C. I observed the poll

              workers not calling out verbally the names on each ballot. They simply

              passed each ballot to each other in silence.

       6. It was of particular interest to me that hundreds ofthese ballots seemed

              impeccable, with no folds or creases. The bubble selections were perfectly

              made (all within the circle), only observed selections in black ink, and all

              happened to be selections for Biden.

       7. It was also of particular interest to me to see that signatures were not being

              verified and there were no corresponding envelopes seen in site.



{00584021.}



                                           Ex. F to TRO Motion:
                                             Romero Affidavit
               Case
               Case 1:20-cv-04809-TCB
                    1:20-cv-04651-SDG Document
                                       Document1-11
                                                6-6 Filed
                                                    Filed 11/17/20
                                                          11/25/20 Page
                                                                   Page 34 of
                                                                           of 45




       8. At one point in time, while on the floor, I overheard a woman tell someone

              else that they should keep an eye on the guy with a blue blazer and a pocket

              square, that he was not allowed to come on the floor and observe past the

              yellow tape. They also kept an eye on him as he took photographs and video

              of some boxes being stored on a rack. Shortly thereafter, I observed a police

              officer standing at the door. I had not observed a police officer present up

              until that moment. They began to walk towards him to stop him as he was

              photographing those boxes, but at that point, he walked away from that area.

       9. Based on my observations, I believe there was fraud was committed in the

              presidential election and question the validity of the Georgia recount

              process.




                         [SIGNATURE AND OATH ON NEXT PAGE]




{00584021.}



                                          Ex. F to TRO Motion:
                                            Romero Affidavit
               Case
               Case 1:20-cv-04809-TCB
                    1:20-cv-04651-SDG Document
                                       Document1-11
                                                6-6 Filed
                                                    Filed 11/17/20
                                                          11/25/20 Page
                                                                   Page 45 of
                                                                           of 45




              I declare under penalty of perjury that the foregoing statements are true and
correct.




                                                                  MayraL. Romera

      STATE OF GEORGIA


      COUNTY OF FULTON




              Mayra L. Romera appeared before me, a Notary Public in and for the above

jurisdiction, this 17th day of November 2020, and after being duly sworn, made this

Declaration, under oath.




             I \
     [Affix Se^J                      ^
                                                   jtary Public

      My Commission Expires_ (yi'i'\'2DzU




{00584021.)



                                           Ex. F to TRO Motion:
                                             Romero Affidavit
